Citation Nr: 0734141	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board remanded the issue of entitlement 
to service connection for chloracne for additional 
evidentiary development, to include an examination to 
determine the etiology of the veteran's skin condition.  The 
issue of a TDIU was held in abeyance in that the claims were 
"intimately connected."  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) and Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Due to the need for additional remand 
as described below, the claim for a TDIU is once again held 
in abeyance.  

As a part of the Board's 2006 remand, the RO was to obtain 
additional medical records alluded to by the veteran which 
showed additional treatment for a skin disorder.  While the 
veteran was provided with a letter requesting that he supply 
the names and facilities for these alleged treatment records, 
he only submitted a copy of a February 2007 request for 
records that he made to the Medical Services Group.  No 
records from this source were received.  

As noted by the Board in December 2006 and repeated here for 
clarity, at a July 2002 VA evaluation, the examiner diagnosed 
chloracne.  Based on the wording in the report, it was noted 
to be unclear as to whether the examiner truly diagnosed the 
condition or based it on history as provided by the veteran.  
An examination by a dermatologist was needed to determine if 
the veteran has such skin condition.  

The requested examination was conducted by VA in May 2007.  
The record reflects, however, that the evaluation was not 
conducted by a dermatologist.  The examiner opined that the 
veteran had widespread folliculitis on the trunk and 
extremities, most marked on the right leg.  The exact 
etiology was unclear, and the examiner suggested that the 
veteran be examined by a dermatologist for a skin biopsy in 
an effort determine the diagnosis.  This was not 
accomplished.  It is now concluded by the Board that this 
represents inadequate compliance with the Board's December 
2006 remand directive.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not complied 
with, the Board commits error as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

Prior to obtaining further medical opinion, the RO should 
associate with the clams file all outstanding pertinent 
medical records.

In this regard, the Board points out that the veteran 
submitted a statement in September 2007 asserting that when 
he was employed with the Central intelligence Agency (CIA) 
from 1975 to 1991 and that he underwent numerous physical 
exams during his employ.  He recalled that at the time of one 
physical, the examining doctor said that he recognized the 
veteran's rashes as chloracne and wrote it in the file.  
Review of the records reflects that the veteran had not 
referred to these exact treatment records previously and no 
attempt has been made to obtain them.  

The VCAA emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A(b)(3), 
(c)(3) (West 2002 & Supp. 2007).  Under the circumstances 
presented here, the RO should request that these records be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the CIA for the purpose of 
obtaining a copy of any medical records 
regarding the veteran during his time of 
employ there from 1975 through 1991.  All 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.  
Appellant's assistance in obtaining these 
records should be requested as needed.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment at any VA facility where he has 
been treated for his skin condition on 
appeal dated subsequent to May 2007.  Any 
records obtained should be added to the 
claims file.  

3.  After obtaining the above records, to 
the extent available, schedule the 
veteran for a dermatological examination.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests should be conducted and all 
clinical findings should be reported in 
detail.  The examination is to be 
conducted by the appropriate specialist.  
The dermatologist is asked to state the 
specific diagnosis of the skin disorder 
and to state whether it is as likely as 
not as likely as not (e.g., a 50 percent 
or greater probability) that the current 
skin disorder had its onset in service.  
The examiner is asked to state upon what 
evidence the opinion is based.  

4.  The RO should then readjudicate the 
veteran's claim of service connection for 
chloracne and entitlement to a TDIU.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case (SSOC) and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



